DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claim amendments filed on 7/16/2020 in relation to application 15/826,124 after advisor action on 6/26/2020.
The instant application claims benefit to continuing filing of application 15/402,475   with a priority date of 1/10/2017.
The Pre-Grant publication # US20180197439  is issued on 7/12/2018
Claim 13 newly added. 
Claims 1-13 found to be in conditions of allowance.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The claimed invention is computationally efficient manner enabling segmenting, using a hardware processor, speech data of the patient. Running, by the hardware processor, a model trained to learn mapping relationships among data comprising the patient’s segmented speech datum.
The prior art combinations are found not to teach or suggest any type of modeling used for recognizing a patient’s speech disorder in the manner as claimed. The model uses pre-trained feature recognition objects having been obtained using the learned mapping relationships that are obtained by running the model correlating the patient’s segmented speech data, the received patient’s current context data, and corresponding diagnosed speech disorders comprising abnormal speech patterns collected from a cohort of the patient.


Response to Arguments/Remarks
 Applicant's arguments/amendments filed on 7/16/2020 considered.
The claim amendments and applicant’s explanation with reference to specification paragraphs clarifies the alleged indefinite terms. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections are withdrawn.
Applicants amendments and arguments on pages 9- 13 for Claim limitation corresponding to diagnosed speech disorders comprising abnormal speech patterns collected from a cohort of the patient and demography over the 35USC103 rejections.
Claims 1-13 are in conditions of allowance.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/S.Z/Examiner, Art Unit 3715  
December 30, 2020

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715